Citation Nr: 1627722	
Decision Date: 07/12/16    Archive Date: 07/22/16

DOCKET NO.  10-20 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for a lumbar spine disability.

2.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to September 1977. 

These claims come before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision from the Department of Veterans Affairs (VA) Albuquerque, New Mexico, which denied the Veteran's claim for an increased rating for his back disability.  


REMAND

The Board finds that additional development is required for the issues on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims. 

The Veteran was provided his most recent VA examination for the back disability in February 2011, more than five years ago.  The Board recognizes that, generally, the mere passage of time is not a sufficient basis for a new examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  However, further allegations of a worsening condition regarding the back disability have been set forth by the Veteran since that examination.  Specifically, during testimony before the undersigned, both the Veteran and representative explicitly expressed that the Veteran's back pain had become worse, to include symptoms of radiculopathy of the lower extremities, further limitation of motion, and additional functional loss especially with daily activities.  

When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a more current examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  The Board finds that not only is the last examination remote, but the examination appears to no longer indicate the Veteran's current level of back disability.  Consequently, after all outstanding medical records are associated with the claims file, a more contemporaneous examination is needed to rate the Veteran's claim for an increased rating for a back disability.  Allday v. Brown, 7 Vet. App. 517 (1995); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).  

The Board notes that while the Veteran attended a VA examination in August 2014, the purpose of that examination was to assess whether the claimed disabilities affected his daily activities so as to require aid and attendance at home.  While that examination spoke to the Veteran's service-connected back disability, it did not conduct a full assessment of the Veteran's service-connected disability, to include testing for range of motion and other information required for rating the disability.  Therefore, the Board finds that examination does not provide the requisite medical evidence to adequately assess the severity of the service-connected back disability.  Therefore, remand for an additional examination is necessary.  

Remand is also required of the claim of entitlement to TDIU because that claim is inextricably intertwined with the increased rating claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment medical records not already of record.  

2.  After obtaining appropriate authorization, obtain any private treatment records identified by the Veteran, to include any records from any private physicians or chiropractors that are not already of record. 

3.  Then, schedule the Veteran for a VA examination of the back disability.  The examiner must review the claims file and should note that review in the report.  The examiner is specifically asked to report on the current nature and severity of the back disability, to include a current diagnosis.  A complete rationale for any opinion expressed should be included in the examination report.  The examiner should provide the following:

(a)  Provide ranges of motion, measured in degrees.

(b)  State whether there is any additional loss of range of motion due to painful motion, weakened motion, fatigability, incoordination, or other factors, or on flare up.

(c)  State whether there is any neurologic symptomatology due to the lumbar spine disability, to include in the lower extremities.  If so, state the nerves involved and the level of impairment.

(d) State whether any symptoms or manifestations identified of the back can be attributed to the service-connected lumbar strain, and whether those symptoms can be distinguished from the symptoms of any other back disability that is not service-connected.  The examiner is advised that determination is not a question as to whether any additional back disabilities are caused by, or secondary to the service-connected back strain.  Instead, the examiner is asked whether is it possible to separate or distinguish the symptoms and manifestations of the back between the different diagnosed back disabilities, to include a service-connected lumbar stain, and any nonservice-connected disability present.  If possibly, the examiner should explicitly delineate which symptoms or manifestations of the back can be specifically attributed to the service-connected lumbar strain, and which can be attributed to nonservice-connected causes.  If the symptoms relating to the Veteran's back cannot be distinguished from the service-connected lumbar strain, or cannot be differentiated without resorting to speculation, the examiner is asked to explicitly state that. 

(e) The examiner should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran is unable to secure or follow a substantially gainful occupation by reason of the service-connected disabilities of a cervical spine disability, low back strain, tinnitus, left ear hearing loss, residuals of a small toe fracture, and residuals of a left eye orbit fracture.  If the Veteran is felt capable of work despite the service-connected disabilities, the examiner should state what type of work and what accommodations would be necessary due to the service-connected disabilities.

4.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

